DETAILED ACTION
This Action is in consideration of the Applicant’s response on May 25, 2021.  Claim 21 is amended by the Applicant.  Claims 21 – 29, where Claim 21 is in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 21 – 29, amendments remove all human operations from the claim to traverse rejection under 35 USC 101.
b)	Regarding Claim 21, the prior art does not disclose or suggest the claimed limitations.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the amendments provided by the Applicant do not preclude human operations within the claim.  For example, “scheduling by a conference call scheduler, a conference call” can still be interpreted as a human operation.  The conference call scheduler can still be interpreted as a user according to the specification [See PGPub. 2019/0260757; Para. 0019, 0029; user who creates the conference call can set the security level for the conference call].
by the local digital assistant the functionality of the local digital assistant” can merely be interpreted as the user interacting with a user interface for the local digital assistant to change the security setting manually.  Therefore, the amendments do not overcome the current rejection under 101.
2.	Regarding b), the Applicant’s amendment has removed any notion of a first conference device and, therefore, any arguments regarding the interactions between a first conference device and a second conference device do not address any claimed limitations.  For example, an initial device receiving security level for a conference call and the second device receiving the initial security level [See Remarks, Pg. 5] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, the “scheduling by a conference call scheduler” does not require the conference call to be a future conference call as the applicant opines [See Remarks, Pg. 6].  Again, any indication of a specific time frame or reference to a future time are not recited in the rejected claim(s).  Furthermore, a future conference call does not preclude the immediate future, such as when someone answers the call (i.e., joining the conference call).  The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)]. In conclusion, upon taking the broadest reasonable interpretation of the claims, the cited reference teaches all of the claimed limitations. 
Claim Objections
3.	Claim 21 is objected to because of the following informalities:  the term “converence” should be “conference” in line 3; “regerisering” should be “registering” in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Regarding Claim 21, the claim(s) recite(s) a method for adjusting the operation of a digital assistant during a conference call, where the claimed steps can be interpreted as human operations (i.e., scheduling by a converence call scheduler, a conference call; at a second conference device, joining the conference call; sending the initial security level from the second conference device to a proximate local digital assistant; adjusting and upon regerisering with the conference call by the local digital assistant the functionality of the local digital assistant based upon the initial security level, … compris[ing] disabling an audio stream to a remote digital assistant or disabling voice monitoring at the local digital assistant) or can strongly imply being perform by a human or occurs as a result of a human operation (e.g., receiving, at the second conference device and upon regerisering with the conference call, the initial security level for the conference call).  In other words, the method is directed to organizing human activity of establishing a conference call between at least two conferencing devices and disabling or turning off features in a third device within proximity of one of the conferencing 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, there are no additional elements or functions that are required to be performed by nothing more than a generic computer. See MPEP 2106.05(f).  Furthermore, the use of conference devices and a digital assistant without specifically identifying computational functions performed by the claimed devices generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).  
5.	Regarding Claims 22 – 29, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims merely describe the type of conference call (i.e., Claims 22 and 23) or identify the functionality that can be manually adjusted or disabled on the local digital assistant (i.e., Claims 24-29).  Therefore, the claims generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 24 – 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2018/0242219 (hereinafter “Deluca”), in view of PGPub. 2012/0308044 (hereinafter “Mey”).
Claim 21, Deluca discloses a method for adjusting the operation of a digital assistant during a conference call [Abstract; Para. 0019], the method comprising:
scheduling by a conference call scheduler, a conference call [Para. 0019, 0066; incoming call from remote device], 
at a second conference device, joining the conference call [Fig. 4; Para. 0019, 0066; answering an incoming call with user device];

sending the initial security level from the second conference device to a proximate local digital assistant [Fig. 4; Para. 0019, 0066, 0068, 0079; when user device answers the incoming call, user device detects criteria to send instruction to digital assistant to disable functions, which can be to mute the audio input (initial security level) on the digital assistant];
adjusting by the local digital assistant the functionality of the local digital assistant based upon the initial security level, the adjusted functionality [Fig. 4; Para. 0066, 0068], wherein the adjusted functionality comprises:
disabling an audio stream to a remote digital assistant; or 
disabling voice monitoring at the local digital assistant [Fig. 4; Para. 0066].
Deluca further discloses a plurality of digital assistants can be associated with the user [Para. 0082].  Deluca also discloses that Deluca, however, does not specifically disclose that the scheduling includes setting an initial security level for the conference and upon registering with the conference call, the initial security level for the conference call.
	Mey discloses a system and method for providing a communication session between a plurality of users/devices [Abstract].  Mey further discloses that the initiator of the communication session can establish access control lists that define which participants may issue certain commands (the scheduling includes the organizer setting an initial security level for the conference call) [Para. 0077, 0079].  Mey further discloses that a session policy can be established where newly added participants are automatically muted and the authorization module for each conference device determines whether a participant is authorized to issue mute or unmute commands (receiving, at the second conference device and upon registering with the conference call, the initial security level for the conference call) [Fig. 4; Para. 0077, 0080, 0098].
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Mey with Deluca since they both control/disable the audio input received by certain devices during a communication conference.  The combination would enable the conference application to not only prevent the conference device from receiving audio input, but also nearby digital assistants/devices that may transmit audio input.  The motivation to do so is to prevent and reduce distractions or interruptions from digital assistants that execute commands or provide responses when a command word or function is heard during the conference [Deluca, Para. 0018].
Claim 22, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Mey further discloses that the initial security level is associated with a conference call reservation [Para. 0079].
8.	Regarding Claim 24, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises performing voice monitoring at a third device [Figs. 4 and 5; Para. 0022, 0071, 0094].
9.	Regarding Claim 25, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises adjusting how the digital assistant wakes up [Para. 0018, 0079].
10.	Regarding Claim 26, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises disabling recording by the local digital assistant [Para. 0019].
11.	Regarding Claim 27, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises preventing the local digital assistant from sending information to an external network [Para. 0002].
12.	Regarding Claim 28, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises processing queries by the local digital assistant at a local processor [Para. 0018-19].
Claim 29, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Deluca further discloses that the step of adjusting the functionality of the local digital assistant comprises utilizing a local voice processor to process received audio commands [Para. 0018-19, 0071].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Deluca, in view of Mey, in further view of PGPub. 2015/0065186 (hereinafter “Mohdi”).
14.	Regarding Claim 23, Deluca, in view of Mey, discloses all the limitations of Claim 21 above.  Neither Deluca nor Mey discloses that the conference call is a talkgroup call.
	Mohdi discloses a system and method for integrating an AI server into the communication system to respond to queries in a talkgroup [Para. 0003, 0026-28].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Mohdi with Deluca and Mey since both systems are within the field of providing responses to verbal queries provided by users.  It would have been a designer’s choice as to what type of communication network is provided for the various user devices.  The motivation to do so is to improve public safety applications that utilize talkgroups by implementing virtual search capabilities [Mohdi, Para. 0003].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Primary Examiner, Art Unit 2492